J-A28020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ENIO ESTEBAN AND KIMBERLY                  :   IN THE SUPERIOR COURT OF
    ESTEBAN                                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    LANE M. LALONE                             :
                                               :   No. 1578 WDA 2019
                       Appellant               :

             Appeal from the Judgment Entered November 8, 2019
    In the Court of Common Pleas of Cambria County Civil Division at No(s):
                                 2015-3197


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                            FILED FEBRUARY 05, 2021

       Lane M. LaLone (Seller) appeals pro se from the judgment entered on

November 8, 2019 in this breach of contract case.1 We affirm.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history. See Trial Court Opinion, 1/21/20, at 1-3 and 5-


____________________________________________


1  Seller purports to appeal from the order denying his post-trial motions.
However, an appeal does not lie from the denial of post-trial motions.
Jackson v. Kassab, 812 A.2d 1233, 1233 n.1 (Pa. Super. 2002). We have
corrected the caption to reflect the entry of judgment. Also, although Seller
filed his appeal on October 21, 2019, prior to the entry of judgment, “appellate
jurisdiction may be perfected after the notice of appeal has been filed, upon
docketing of a final judgment.” See Reuter v. Citizens & Northern Bank,
599 A.2d 673, 676 (Pa. Super. 1991); Arcadia Co., Inc. v. Peles, 576 A.2d
1114 (Pa. Super. 1990).
J-A28020-20


10.   In sum, this case arises from a “rent-to-own” contract entered into

between Seller and Appellees, Enio and Kimberly Esteban (Purchasers), for a

home in Johnstown, Pennsylvania. The trial court convened a non-jury trial

on March 28, 2019. On August 29, 2019, the trial court entered a verdict in

favor of Purchasers. Seller filed post-trial motions on September 9, 2019,

which the trial court denied on September 19, 2019.         This timely appeal

followed.2

       Seller presents the following issues3:

       I.     Was the Seller under a real estate installment contract
              obligated to stay current on the mortgage payments for the
              subject residence a breach of contract that permitted the
              [Purchasers] to unilaterally terminate the contract?

       II.    Did [Purchasers] sufficiently prove that [Seller] acted made
              fraudulent [sic] or negligent misrepresentations?



____________________________________________


2 Seller and the trial court have complied with Pennsylvania Rule of Civil
Procedure 1925(b). However, Seller’s three-page 13-issue Rule 1925(b)
concise statement is not concise. See Pennsylvania Rule of Appellate
Procedure 1925(b)(4); see also Kanter v. Epstein, 866 A.2d 394, 401 (Pa.
Super. 2004) (waiving prolix Rule 1925(b) statement where court determined
that “outrageous number of issues” was deliberate attempt to circumvent
purpose of Rule 1925). While we could find that Seller waived his appellate
issues, we decline to do so because the trial court thoroughly addressed them
in its opinion.

3 Seller addresses his four issues under nine headings, contrary to our rules
of appellate procedure. See Seller’s Brief at 8-30; see also Pa.R.A.P. 2119(a)
(“The argument shall be divided into as many parts as there are questions to
be argued[.]”). The discrepancy does not hamper our review. See Donahue
v. Fed. Express Corp., 753 A.2d 238, 241 n.3 (Pa. Super. 2000).



                                           -2-
J-A28020-20


      III.   Did the trial court err in awarding damages to the
             [Purchasers] when the [Purchasers] abandoned the
             property and failed to fulfill their obligations under the
             contract?

      IV.    Is the verdict, amount of damages and/or remedy, as
             determined by the trial court fair, equitable, and consistent
             with the evidence when it fails to account for the fact that
             [Purchasers] under the real estate installment sale contract
             resided in the subject residence for a period of 98 months,
             January 1, 2007 through March of 2015, and failed to assess
             the corresponding benefit conferred upon the [Purchasers]
             by residing in the residence?

Seller’s Brief at 3-4 (unnecessary capitalization omitted).

      At the outset, we recognize:

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are supported
      by competent evidence and whether the trial court committed
      error in any application of the law. The findings of fact of the trial
      judge must be given the same weight and effect on appeal as the
      verdict of a jury. We consider the evidence in a light most
      favorable to the verdict winner. We will reverse the trial court
      only if its findings of fact are not supported by competent evidence
      in the record or if its findings are premised on an error of law.
      However, [where] the issue . . . concerns a question of law, our
      scope of review is plenary.

Metro Real Estate Investment, LLC v. Bembry, 207 A.3d 336, 339 (Pa.

Super. 2019) (citations omitted). Further, the “credibility of witnesses is an

issue to be determined by the trier of fact.      On appeal, this Court will not

revisit the trial court’s determinations regarding the credibility of the parties.”

Garwood v. Ameriprise Financial, Inc., 240 A.3d 945, 948 (Pa. Super.

2020) (citations omitted). Finally,

      [t]he interpretation of any contract is a question of law and this
      Court’s scope of review is plenary. Moreover, we need not defer

                                       -3-
J-A28020-20


      to the conclusions of the trial court and are free to draw our own
      inferences. In interpreting a contract, the ultimate goal is to
      ascertain and give effect to the intent of the parties as reasonably
      manifested by the language of their written agreement. When
      construing agreements involving clear and unambiguous terms,
      this Court need only examine the writing itself to give effect to the
      parties’ understanding. This Court must construe the contract
      only as written and may not modify the plain meaning under the
      guise of interpretation.

EMC Morg., LLC v. Biddle, 114 A.3d 1057, 1068 (Pa. Super. 2015) (citation

omitted).

      Upon review, we find the record supports the trial courts factual findings,

including that:

            Seller made misrepresentations that were material and
      made falsely, with knowledge of their falsity, and/or with
      recklessness as to their truth or falsity. Specifically, Seller
      misrepresented to Purchasers that he would timely pay the
      mortgage delinquency using their $15,000 balloon payment in
      accordance with the [parties’] Contract and Amendment.

            From the time the parties entered the Contract on January
      5, 2007, Purchasers endured the pressures of two posted Sheriff’s
      sales for delinquent taxes and one mortgage foreclosure. All the
      while, Purchasers dutifully made their monthly payments and
      even acquiesced to a $15,000 balloon payment to cure Seller’s
      mortgage deficiency.       Seller’s misrepresentations induced
      Purchasers to take these actions.

      . . . Purchasers entered into the Contract to obtain ownership of
      the property. Although the property was not sold in foreclosure,
      Purchasers were faced with the stark reality that Seller continually
      failed to apply their payments to the taxes and the mortgage on
      the Property. After 7½ years of timely payments, Purchasers had
      no confidence that the Property would not be taken from them in
      foreclosure or Sheriff’s sale. Consequently, Purchasers believed
      they had no choice but to leave the Property. As a result, all of
      the monies they paid to own the Property were lost; thus, their
      resulting injury.


                                      -4-
J-A28020-20


Trial Ct. Op., at 22-23 (record citations omitted).

       After careful consideration, we conclude that the well-reasoned opinion

authored by the Honorable Linda Rovder Fleming, sitting as the trial court,

thoroughly and capably explains why Seller’s issues lack merit. As further

factual and legal commentary by this Court would be redundant, we adopt

Judge Fleming’s opinion as our own in disposing of this appeal.4 See Trial Ct.

Op., at 10-25 (addressing Seller’s myriad issues and finding:       (1) Seller

breached the Contract and/or was unjustly enriched because Paragraph 8 of

the Contract obligated him to pay off the outstanding mortgage on the

property and he did not; (2) the subsequent modification of the Contract

modified Purchaser’s payment schedule but did not change Seller’s obligation

to pay the mortgage; (3) Paragraph 8 of the Contract does not provide that

____________________________________________


4 Judge Fleming found the overwhelming majority of Seller’s issues waived
because he failed to preserve them at trial; she nonetheless engaged in a
comprehensive merits analysis. Trial Ct. Op., at 10-25. Our review confirms
the waiver findings. On appeal, Seller does not address waiver. The
Pennsylvania Rules of Appellate Procedure provide:

       Statement of place of raising or preservation of issues.
       Where under the applicable law an issue is not reviewable on
       appeal unless raised or preserved below, the argument must set
       forth, in immediate connection therewith or in a footnote thereto,
       either a specific cross-reference to the page or pages of the
       statement of the case which set forth the information relating
       thereto as required by Pa.R.A.P. 2117(c), or substantially the
       same information.

Pa.R.A.P. 2119(e). Seller has not provided such a statement.




                                           -5-
J-A28020-20


the exclusive remedy for breach of the Contract is for the Purchasers to pay

the mortgage directly; (4) Purchasers did not waive Seller’s default; (5)

because of Seller’s breach of the Contract, Purchasers were entitled to

unilateral rescission; (6) Seller either knowingly or recklessly made

misrepresentations regarding the payment of the mortgage and taxes; and

(7) Purchasers were entitled to damages and Seller provided no evidence upon

which to receive fair rental credit5).

       Consistent with the foregoing, we adopt Judge Fleming’s January 21,

2020 opinion as our own in deciding this appeal.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/5/2021




____________________________________________


5 This claim, first raised by Seller on appeal, that he is entitled to fair rental
credit, is contrary to the position he advanced at trial. There, Seller argued
the Contract was akin to a mortgage and he was in the position of a bank and
was not a landlord; he emphasized that he was therefore not required to
maintain the property in a habitable condition, and Purchasers should not have
expected he would assist them with lead paint removal or mold remediation.
N.T. Trial, 5/28/19, at 47-49.

                                           -6-